Citation Nr: 0021519	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-20 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from August 1964 to 
October 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1997 decision of a regional office (RO) of 
the Department of Veterans Affairs (VA).  The RO denied 
service connection for post-traumatic stress disorder (PTSD).  
This appeal ensued.


FINDING OF FACT

The appellant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for PTSD is plausible.


CONCLUSION OF LAW

The claim for service connection for PTSD is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A well-grounded claim is one which is plausible.  If the 
veteran has not presented a well-grounded claim, the claim 
must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  As 
will be explained below, the Board finds that the claim for 
service connection for PTSD is well-grounded.

Three discrete types of evidence must be present in order for 
an appellant's claim for service connection to be well-
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by a medical diagnosis;  (2) There 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence;  and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498 (1995).  
In determining whether a claim is well-grounded, the Board is 
required to presume the truthfulness of evidence.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Furthermore, 
service connection may be granted for a disease diagnosed 
after service discharge when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).  

Here, the first Caluza requirement is met because there 
competent medical evidence of current disability in the form 
a diagnosis of PTSD rendered by a VA psychiatrist.  The 
second Caluza requirement is met since the veteran, as a lay 
person, is competent to state that he had certain inservice 
experiences which he regards as stressors.  Finally, the 
third Caluza requirement, that there be a nexus between 
inservice disease or injury and current disability, is met 
since a VA psychiatrist linked the diagnosis of PTSD to the 
veteran's alleged inservice stressors.  Accordingly, viewing 
this evidence in the most favorable light, the Board 
concludes that the appellant has presented a plausible claim 
of service connection for PTSD.  Thus, the Board finds that 
the claim is well-grounded.  The action necessary to fulfill 
the duty to assist in the development of a well-grounded 
claim will be addressed in the remand portion of this 
decision.


ORDER

The claim of entitlement to service connection for PTSD is 
well-grounded.  To this extent, the appeal is granted.


REMAND

The Board has determined that the claim for PTSD is well-
grounded.  Accordingly, VA has duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

With regard to the veteran's claim of service connection for 
PTSD, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and an inservice 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to combat, the veteran's lay testimony alone may 
establish the occurrence of the claimed inservice stressor, 
in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions or hardships of the 
veteran's service.  38 C.F.R. § 3.304(f) (1999).  

Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor. Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the United 
States Court of Appeals for Veterans Claims (Court) cited the 
three elements required by section 3.304(f) to warrant a 
grant of service connection for PTSD: (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  The Court further 
held that, if the claimed stressor is not combat-related, a 
veteran's lay testimony regarding inservice stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  

This veteran did not have a combat military occupational 
specialty (MOS).  He had an MOS which equated to a civilian 
occupation of refrigerator mechanic.  Nor does he have combat 
citations such as a Purple Heart or Combat Infantry Badge.  
As such, his reported inservice stressors must be verified. 

A review of the claims folder indicates that the National 
Personnel Records Center (NPRC) advised the RO that it was 
unable to locate the veteran's service department personnel 
records (DA Form 20).  Nevertheless, the claims folder does 
contain the report of the veteran's separation from service 
(DD 214).  The DD 214 discloses that the veteran served in 
the Republic of Vietnam from May 3, 1968 to May 2, 1969 and 
from July 29, 1970 to October 25, 1971.  He had over 5 years 
of foreign service, and that his last duty assignment and 
major command was the 213th Engineer Detachment USARPAC, 
reflecting service in the Pacific Command.  Furthermore, 
there are of record copies of military orders, apparently 
provided by the veteran, reflecting that he had two different 
tours of duty in Vietnam, the first with the 504th 
Transportation Detachment (RB), the second with the 213th 
Engineer Detachment.  

In developing the record on appeal, the RO requested that the 
veteran provide a statement relating claimed inservice 
stressors.  The veteran provided a statement, dated in July 
1997, in which he reported stressful experiences in Vietnam.  
He stated that, from May 3, 1968 to May 2, 1969, he was 
assigned to the 504th Transportation Detachment (R.B.).  He 
was stationed at Vung Tau on a barge called the 6668, at 
"Dee Lond" Pier, across from the Saigon River.  The base 
and the barge were under enemy mortar attacks.  Frequently, 
mortar rounds came so close that the veteran got wet from the 
water splashed up by the mortar rounds.  On one occasion, a 
fuel storage tank blew up when it was hit by a mortar round.  
He referred to a second tour of duty in Vietnam from July 
1970 to October 1971.  He was stationed at Can-Tho and Bin 
Thuy and was assigned to the 213/510th  Engineer Detachment.  
He would drive up to Saigon and Long Binh to obtain supplies.  
The route to and from the pick-up point for supplies involved 
crossing the Mekong Delta.  He heard a lot of shooting and 
mortars close by when crossing the Mekong Delta. 

In his July 1997 statement regarding stressful events in 
Vietnam, the veteran indicated that he would provide a 
separate statement listing names of fellow servicemen who 
were stationed in Vietnam-presumably individuals who could 
corroborate his claimed inservice stressors.  The veteran has 
not provided such a list.

A VA psychiatric examination was performed in October 1997.  
The veteran identified as his inservice stressor the mortar 
attacks on a barge during his first tour of duty in Vietnam.  
The diagnosis was PTSD.  The is no indication from the claims 
folder that the RO provided the examiner with a report of 
verified stressors prior to the psychiatric examination.  

In a letter dated in January 1999, the RO contacted the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
to verify the veteran's account of claimed inservice 
stressors.  The letter mentioned the veteran's assignment to 
the 504th Transportation Detachment (RB), and referred to 
specific stressful incidents said to have occurred during the 
period from May 5, 1968 to July 15, 1968.  However, the 
letter made no reference to any of the incidents the veteran 
identified as stressors during the period from July 1970 to 
October 1971, when he was serving his second tour of duty in 
Vietnam with the 213th Engineer Detachment.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:


1.  The veteran should be requested to 
clearly identify non-VA medical sources 
which have provided treatment for any 
psychiatric disorder since service.  
Names, addresses and dates of treatment 
should be specified.  After obtaining a 
consent to the release of medical records 
from the veteran, the RO should request 
copies of the medical records from all 
identified sources.  

2.  The RO should again request the 
veteran to provide a statement relating 
as many details as possible about 
stressful experiences while serving in 
Vietnam, particularly during his second 
tour of duty in Vietnam.  Specific dates, 
places and names of individuals involved 
should be sought.  Thereafter, the RO 
should prepare a summary of alleged 
stressful events, and that summary should 
again be forwarded to the USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150, for verification of 
claimed stressors.

3.  Following receipt of a response from 
USASCRUR, the RO should prepare a report 
detailing the nature of any specific 
inservice stressful experience(s) that it 
has determined are established by the 
record.  If no specific inservice 
stressful experience has been verified, 
then the RO should so state in its 
report.  

4.  Thereafter, and if and only if it is 
determined that one or more claimed 
inservice stressor(s) is/are verified, 
the veteran should be afforded another VA 
psychiatric examination.  The claims 
folder and a copy of this remand must be 
made available to the examining physician 
prior to the examination so that he/she 
may review pertinent aspects of the 
veteran's military and medical history.  
Such tests as the examining psychiatrist 
deems necessary should be performed, to 
include any psychological testing, in 
order to ascertain the proper 
diagnosis(es) of any psychiatric 
condition present.  

As regards PTSD, if any specific 
inservice stressful experience(s) is/are 
found to be corroborated by the record, 
the examiner should specifically indicate 
whether such experience(s) is/are 
sufficient to support a diagnosis of 
PTSD.  If so, the examiner should 
specifically indicate how the other 
diagnostic criteria for the condition are 
met, and comment on the link between the 
current symptomatology and the inservice 
stressful experience(s) referred to 
above.  The clinical findings and reasons 
upon which the opinion is based should be 
clearly set forth.

5.  After the development requested above 
has been completed, the RO should 
readjudicate the claim of service 
connection for PTSD.  If the benefit 
sought on appeal is not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable time 
to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 



